Citation Nr: 0517058	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for scarring as the residual 
of the surgical excision of a skin lesion (malignant 
melanoma) from the mid back at a Department of Veterans 
Affairs medical facility on December 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1980.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  Jurisdiction over the veteran's 
claims folder was subsequently transferred to the Louisville, 
Kentucky RO.  Following that, jurisdiction was transferred to 
the Nashville, Tennessee RO.

When the case was before the Board in June 2000, it was 
remanded for additional development.  It was again remanded 
for development of the record in October 2003.  The case was 
returned to the Board in June 2005 for appellate 
consideration.

The veteran testified before a hearing officer at the RO in 
June 1999.  He also offered testimony before Veterans Law 
Judge S. L. Kennedy via videoconferencing technology in March 
2000, and before Veterans Law Judge R. M. Pelletier at the RO 
in April 2003.  Transcripts of the veteran's hearings have 
been associated with the record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's claim was received subsequent to October 1, 
1997.

3.  The veteran did not suffer from additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of the surgical excision of a 
skin lesion (malignant melanoma) from the mid back at a 
Department of Veterans Affairs medical facility on December 
6, 1996.


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional 
disability as the residual of the surgical excision of a skin 
lesion (malignant melanoma) from the mid back at a Department 
of Veterans Affairs (VA) medical facility on December 6, 1996 
is not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  While the Court did 
not specify how the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in June 
1998, before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in March 1999, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151  
.  Supplemental statements of the case dated in February 
2001, October 2001, February 2003 and February 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in April 2003 and March 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  He was asked to submit all 
evidence he had regarding this claim.
The Board's June 2000 and October 2003 remands also provided 
guidance pertaining to the evidence and information necessary 
to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
The veteran has been afforded VA examinations.  Moreover, the 
veteran has been afforded the opportunity to testify at 
hearings before an RO hearing officer and two Veterans Law 
Judges.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

VA medical records indicate that in November 1996, the 
veteran was diagnosed as having melanoma of the right mid-
back.  Excision was recommended.

The veteran signed a Standard Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures, on December 1996.  In doing 
so, he acknowledged that his physician had fully explained 
the nature and purpose of the procedure, possible alternative 
methods of treatment, the risks involved and the possibility 
of complications.

On December 6, 1996 the veteran underwent wide local excision 
of lesions along the right mid-back and left shoulder.  The 
operative report indicates that care was taken to avoid 
extending the incision of the back into the muscular fascia.  
A hemovac drain was placed in the surgical wound of the back.

The veteran was seen for follow up on December 12, 1996.  The 
wound on his right mid-back was healing well, and the drain 
remained in place.  On December 17, 1996 the veteran returned 
for removal of his sutures.  The veteran verbalized that he 
understood the instructions given him by the nurse.  The 
following day, he presented at a VA emergency room with an 
open, draining wound of his right low back.  The diagnostic 
impression was gaping, postoperative wound, and the veteran 
was referred to surgery.  Upon surgical consultation, the 
veteran was prescribed wet to dry dressings for the wound.

A January 1997 VA treatment note indicates that the veteran's 
wound was healing and was not infected.  The veteran 
verbalized that he understood the instructions given him by 
the nurse.  Later that month, the mid-back wound was 
described as a two to three centimeter open surgical wound.  
It was noted to be healing.  

A November 1997 VA dermatology note indicates that the 
veteran had an eight centimeter by four centimeter scar on 
his right mid back, that was well healed.  

The veteran submitted his claim for compensation in June 
1998.  He alleged that the "assistant" in the surgery 
clinic did not do his job properly, and that as a result, he 
had a hole in his back.  He stated that the emergency room 
physician had told him that his stitches had been removed too 
soon.

At his June 1999 hearing before an RO hearing officer, the 
veteran contended that the treatment he had received from VA 
resulted in residual scars that were much larger than he was 
led to believe they would be.  He denied having been told 
that a larger scar might result from the excision.  He 
averred that the surgery had been rushed because the student 
physicians had another surgery to perform immediately after 
completing the veteran's surgery.  The veteran's 
representative argued that the amount of scarring on the 
veteran's back was not an expected or commonly accepted risk 
of the procedure performed on the veteran.  

A July 1999 memorandum from the Director of the Louisville VA 
Medical Center indicates that no report of special incident 
involving a beneficiary was completed concerning the opening 
of the veteran's wound, since a reportable incident did not 
occur.

At his March 2000 videoconference hearing, the veteran 
testified that the wound on his back had healed but that it 
remained sore.  His wife stated that she was present when her 
husband's sutures were removed, and that the wound opened up 
at that time.  She indicated that the open wound was four to 
five inches in diameter and three or four inches deep.  The 
veteran argued that the individual who removed his sutures 
was incompetent.  He noted that his wife had packed the wound 
three times a day, and that it had taken months to heal.  He 
denied that he had been told what his scar might look like 
after the surgery.  In conclusion, the veteran's 
representative argued that the veteran's surgery was 
accomplished in a haphazard and rushed manner, and that the 
physicians who treated the veteran lacked appropriate close 
supervision.  

The veteran underwent a VA skin examination in July 2000.  
His history was noted, and the examiner indicated that he had 
reviewed the veteran's claims folder.  He also noted the 
veteran's contention that removal of his sutures had been 
performed by inexperienced personnel.  The veteran denied 
pain on ordinary palpation of the scar, but indicated that if 
he slept on his back, he would awake with pain.  Physical 
examination revealed an ovoid scar, 6.5 by 4 centimeters.  
The scar was located six centimeters from the mid-thoracic 
and extended to 10 centimeters.  There was no ulceration.  
There was minimal underlying tissue loss.  There was no 
evidence of inflammation, edema or keloid formation.  There 
was some disfigurement of the back in that area.  The scar 
was depressed, nontender, and somewhat lighter in color than 
the adjacent skin.  It was pock-marked in the medial area.  
The examiner opined that there was some additional disability 
from the December 1996 surgery, noting that the surgery 
consisted of a wide excision of a potentially lethal lesion, 
and that a large scar would be expected from such a lesion.  
He indicated that the veteran's disability may have been 
greater because the wound opened on removal of the sutures.  
However, he stated that under surgery of this type, gaping 
open of the wound is not unusual.  He concluded there was no 
negligence or fault on the basis of the available 
information.

At his April 2003 travel board hearing, the veteran testified 
that the wound in his back had opened after the sutures were 
removed.  He complained of numbness.  He denied having 
undergone radiation or chemotherapy after his 1996 surgery.  
He indicated that he had been told that the procedure 
involved cutting into the underlying tissue and musculature.  
He stated that the wound healed very slowly.  In his closing 
statement, the veteran's representative argued that poor 
judgment was used in deciding to remove the veteran's 
sutures, and that the resulting impairment was that which 
would not have been expected from such a procedure.  

The veteran was afforded a VA examination in November 2004.  
The examiner indicated that although a surgical examination 
had been ordered, he was an internist.  He did conduct the 
examination however, and noted a five by four centimeter scar 
that was slightly depressed and tender to palpation.  He 
concluded that he could not provide an opinion regarding the 
surgeon's performance, and recommended that the veteran be 
scheduled for an appropriate examination.

Such an examination was carried out in January 2005.  The 
veteran's claims folder was reviewed.  The examiner noted 
that the veteran's surgical wound had opened and was 
subsequently packed and allowed to heal by secondary 
intention.  The veteran stated that his scar was very tender 
to touch and that he had difficulty sitting in straight-
backed chairs because anything that rubbed against the scar 
caused some pain.  He also complained of diffuse back pain.  
Range of motion of the lumbar spine was limited, and the 
veteran was noted to walk with a cane.  However, the examiner 
opined that the melanoma surgery did not cause the diffuse 
back pain, but rather, such pain was caused by generalized 
osteoarthritis of the lumbar and low thoracic spine.  With 
regard to the veteran's scar, the examiner indicated that the 
fact that the veteran's surgical wound opened did not 
indicate that the sutures were removed in error.  He noted 
that normal care for an open surgical wound is to pack it and 
allow it to heal by secondary intention.  He indicated that 
such was a common surgical practice and opined that there was 
no negligent practice on the part of VA.  He stated that the 
veteran did have a larger scar because the wound was required 
to heal by secondary intention, and that the scar did cause 
the veteran some pain.  However, he stated that he could not 
comment on how much larger the scar was due to healing by 
secondary intention.


Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  Under 
the applicable law, when a veteran suffers additional 
disability as the result of VA surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003). For 
claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized. 38 C.F.R. § 3.358(b)(2) (2003). 
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. 38 C.F.R. § 3.358(c)(3) (2003).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The veteran essentially contends that the scar resulting from 
his December 1996 surgery was larger due to VA negligence.  
He has maintained that his sutures were removed too early, 
which caused his wound to open.  While the Board has 
considered the veteran's statements, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no medical evidence substantiating the veteran's 
contentions.  In fact, a July 2000 VA examiner indicated that 
a large scar would be expected from the excision of the 
veteran's lesion.  He also stated that gaping of a wound 
after surgery such as the one performed on the veteran was 
not unusual, and that there was no negligence or fault.  
Moreover, the VA surgeon who examined the veteran in January 
2005 concluded that the veteran's sutures were not removed in 
error, and that there was no negligence on the part of VA.  
The Board also notes that, although the veteran has argued 
that he was not properly informed of the possible risks and 
complications of the surgical procedure, the record does in 
fact reflect that the veteran signed a form indicating that 
he had been advised of such possible risks and complications.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in February 1994.  
Accordingly, the claim is denied.

Simply put, the veteran has submitted no medical evidence 
which tends to substantiate his contentions that he suffered 
additional mid back disability, including excessive scarring, 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional mid back disability was an 
event which was not a reasonably foreseeable event of the 
surgical excision performed by VA in December 1996.  In the 
absence of competent medical evidence which demonstrates 
additional mid back disability, including scarring from VA 
surgery performed in December 1996, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following that treatment is not warranted.




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for additional scarring as 
the residual of the surgical excision of a skin lesion 
(malignant melanoma) from the mid back at a Department of 
Veterans Affairs (VA) medical facility on December 6, 1996 is 
denied.



			
          RENÉE M. PELLETIER			S. L. KENNEDY
	             Veterans Law Judge                                    
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


